Citation Nr: 1537328	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  14-23 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for tibial plateau fracture residuals.

2. Entitlement to service connection for sciatica, claimed as a herniated disc.

3. Entitlement to service connection for hernia.

4. Entitlement to service connection for a lung disability.

5. Entitlement to service connection for sleep apnea.

6. Entitlement to service connection for atherosclerotic heart disease.

7. Entitlement to service connection for acid reflux.

8. Entitlement to service connection for abdominal aneurism.

9. Entitlement to service connection for erectile dysfunction.

10. Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served from April 1965 to April 1991 in both active service and National Guard service.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The record before the Board consists of the Veteran's paper claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).


REMAND

The Veteran's claims for service connection require additional action by the originating agency before they are decided by the Board.

The Board initially notes that the Veteran's complete service treatment records (STRs) are not a part of the record before the Board.  According to the October 2011 Formal Finding on the Unavailability of Complete STRs, the RO initially requested records from the Records Management Center (RMC), after which the RMC responded that no record was found.  Following a request for the records from the National Personnel Records Center (NPRC), a March 2011 response shows the Veteran's STRs were not at the NPRC. The note indicates that the records were previously available, but were no longer available.  The PIES report indicates that it appears that the Veteran reentered service and the records were returned to the Air Force.  There is no indication, to include within the summary on the Formal Finding memorandum, that the RO made any further attempts to obtain the Veteran's complete STRs, despite the NPRC's indication of the potential source for the records.  Under 38 C.F.R. § 3.159(c)(2), VA must make as many requests as are necessary to obtain relevant records from a Federal department or agency.  This duty on the part of VA has clearly not yet been met.  For this reason, these issues must be remanded.

Further, should the records be deemed missing or otherwise unavailable, the RO must properly notify the Veteran under 38 C.F.R. § 3.159(e).  In particular, the notice must contain the following information: (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claims, including, but not limited to, notice that VA will decide the claims based on the evidence of record unless the appellant submits the records VA was unable to obtain; and (iv) Notice that the Veteran is ultimately responsible for providing the evidence.  38 C.F.R. § 3.159(e) (2014).

Finally, the Veteran's representative submitted a statement in May 2012 identifying the Veteran's primary care physician as S.K., M.D.  Further, in June 2015, a private cardiologist submitted a statement in support of the Veteran's motion to advance his appeal on the docket.  In this statement, the cardiologist, N.T.K., M.D., stated that the Veteran had been followed in this particular office since 2009.  There is no indication that the RO attempted to assist the Veteran in obtaining the relevant private treatment records from either of these physicians.  VA has a duty to assist the Veteran in this regard.  38 C.F.R. § 3.159(c)(1) (2014).  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  Undertake appropriate development to obtain the Veteran's complete STRs from the Air Force, pursuant to the NPRC suggestion in 2011, or from any other identified source.  

If the Veteran's STRs are located, they must be associated with the record before the Board, and the RO or the AMC should consider whether additional development, to include a VA examination, is warranted with regard to these claims.

If the missing STRs are deemed unavailable, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2014).

2. Undertake appropriate development to obtain all outstanding VA and private medical records pertaining to post-service treatment of any of the disabilities at issue from the date of the Veteran's separation from service to the present, to include records from S.K., M.D. (identified in the May 2012 representative statement) and from N.T.K., M.D., the private cardiologist who submitted the June 2015 statement.  

If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e) (2014).

3.  The RO or AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or AMC should readjudicate the issues on appeal.  If the benefits sought are not granted to the Veteran's satisfaction, the RO or the AMC should furnish to the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above this case has been advanced on the Board's docket.  It must also be handled in an expeditious manner by the RO or the AMC.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




